COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.  2-05-342-CR
 
 
BILLY DALE WALKER                                                           APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 213TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Billy Dale Walker
appeals from his conviction for theft of under $1,500.  According to the trial court=s judgment, Appellant was convicted on his plea of guilty, and his
punishment was assessed twelve months= confinement.




The trial court=s certification states that this is a plea-bargain case and that
Appellant has no right to appeal. 
Accordingly, we informed Appellant=s appointed counsel by letter on September 19, 2005 that this court
would dismiss the appeal unless Appellant or any party showed grounds for
continuing it.[2]  We received responses from Appellant pro se
and from his appointed counsel, but neither response shows grounds for
continuing the appeal in light of the trial court=s certification.  Therefore, we
dismiss this appeal.[3]
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  October 27, 2005




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 25.2(a)(2), (d).


[3]See Tex. R. App. P. 25.2(d), 43.2(f).